In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                            No. 15-67V
                                       Filed: April 22, 2015
                                       Not for Publication

*************************
JILLAINE BURGHARDT                                 *
                                                   *
                                                   *
                         Petitioner,               *        Ruling on Entitlement; Concession;
                                                   *        Influenza Vaccine (“flu”);
v.                                                 *        Shoulder Injury Related to
                                                   *        Vaccine Administration (“SIRVA”);
                                                   *        Special Processing Unit (“SPU”)
SECRETARY OF HEALTH                                *
AND HUMAN SERVICES,                                *
                                                   *
             Respondent.                           *
*************************

Ronald Thomas Tomasko, JSDC Law Offices, Hershey PA, for petitioner.
Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Vowell, Chief Special Master:

      On January 23, 2015, Jillaine Burghardt filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq, 2 [the
“Vaccine Act” or “Program”]. The petition alleges that as a result of an influenza (“flu”)
vaccination on January 30, 2013, petitioner suffered a “shoulder injury related to
vaccine administration” or “SIRVA”. Petition at 28-29. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On April 22, 2015, respondent filed her Rule 4(c) Report [“Respondent’s Report”],
in which she concedes that petitioner is entitled to compensation in this case.

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, it will be
posted on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
Respondent’s Report at 7. Specifically, respondent submits the Division of Injury
Compensation Programs (“DICP”) “believes that petitioner’s alleged injury is consistent
with SIRVA.” Id. Respondent also states that “based on the record as it now stands,
petitioner has satisfied all legal prerequisites for compensation under the Act.” Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                  s/Denise K. Vowell
                                  Denise K. Vowell
                                  Chief Special Master